Citation Nr: 1210676	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to include scoliosis and degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The Veteran testified at a July 2009 travel Board hearing; the hearing transcript has been associated with the claims file.  

In February 2010, the Board reopened the claim on appeal and remanded it to the RO for additional development.  The issue was subsequently remanded again in November 2010.  The development having been completed, the issue is, once more, before the Board for adjudication.

The issue of entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder has been raised by the Veteran's representative in a March 2012 Written Brief Presentation.  The issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran has scoliosis that is related to his active duty service.

2.  The competent and credible evidence fails to demonstrate that the Veteran has degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy that is related to his active duty service.


CONCLUSIONS OF LAW

1.  Scoliosis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 

2.  Degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy was not incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in August 2005 and February 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The February 2010 letter provided this notice to the Veteran.

The Board observes that the August 2005 letter was sent to the Veteran prior to the November 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the February 2010 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and an August 2010 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review with respect to the issue of entitlement to service connection for a low back disorder to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

In February 2010 and November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the Veteran to be afforded a VA examination to determine the etiology of the Veteran's low back disability.  Following the February 2010 remand, the Veteran was afforded a VA examination in June 2010.  Subsequently it was determined that the opinion provided in the June 2010 VA examination needed clarification and the issue was again remanded for a VA examination in November 2010.  The requested examination and opinion having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in June 2010 that did not provide an adequate opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Subsequently, another VA opinion with respect to the issue on appeal was obtained in a December 2010 VA report.  38 C.F.R. § 3.159(c) (4).  The Board finds that this VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

As the Board's decision herein to grant service connection for scoliosis is a full grant of the benefits sought on appeal, no further action, with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its February 2010 and November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  

The Board notes further, that for a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  In this instance the Board notes that it has previously been conceded that the Veteran is a combat Veteran.  

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  There is no indication that the Veteran was diagnosed with arthritis within a year of service separation and therefore presumptive service connection is not warranted. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2011).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

The Board notes initially that certain abnormal curvatures of the spine, including scoliosis, may be the result of a congenital or developmental defect, which are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  VA's General Counsel has also held that familial or inherited diseases are not excluded from service connection.  VAOPGCPREC 67-90 (Sept. 27, 1988), VAOPGCPREC 82-90 (July 18, 1990).  A disease, which is defined as a condition capable of improving or deteriorating, is service-connectable if pathology first manifests in service or the disease progresses at a greater than normal rate during active service.  Id. According to VAOPGCPREC 82-90, "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. On the other hand, "defect" has been defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Generally, a "disease" is considered to be a condition capable of improving or deteriorating, while a "defect" is not considered to be a condition capable of improving or deteriorating.  Id.  

Furthermore, a preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  In this regard Wagner stated when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  See Wagner, 370 F. 3d at 1096.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

In the instant case, the Veteran's June 1964 service entrance examination did not note that the Veteran had scoliosis.  Therefore, the Veteran is presumed sound at service entrance.  With regard to whether or not the Veteran's scoliosis clearly and unmistakably existed before service, the Board notes an August 1999 private treatment record that stated that the Veteran had chronic low back pain since childhood as a result of scoliosis.  Additionally, the Board notes the December 2010 VA examination report in which the VA examiner determined that the Veteran had adolescent idiopathic scoliosis (AIS), a late-onset scoliosis that does not appear until after 10 years of age that left untreated can progress in approximately two-thirds of skeletally immature patients before they reach skeletal maturity and may continue to progress after skeletal maturity, but at a diminished rate.  AIS is the most common type of scoliosis.  

The Board will first address is whether any currently diagnosed back disorder preexisted the Veteran's military service.  In this regard, the record raises the question regarding the current diagnosis of scoliosis and whether such may be considered a development defect or disease.  In this regard, the Board does note that the Veteran's scoliosis was not noted upon entry into service or upon separation; indeed the first noted diagnosis of scoliosis was not until 1982.  However, the October 2010 VA examiner clearly indicated that of the three broad categories of scoliosis (congenital, neuromuscular, and idiopathic), the evidence indicated that the Veteran had adolescent idiopathic scoliosis (AIS) which has its onset after 10 years of age.  The examiner indicated that scoliosis has a history of stabilization or progression with progression of untreated curvature in two-thirds of skeletally immature patients before they reach skeletal maturity and possible continuation of progression after skeletal maturity (but at a diminished rate), with little if any functional limitation or pain in adulthood.  The VA examiner indicated that AIS is a slow increase in curvature that begins during the teenage years in an otherwise healthy individual and progresses during adult life.  The examiner noted that some of these individuals may have had brace treatment during adolescence and some may never have sought treatment during their teenage years.  Based on the description provided by the VA examiner, the Board must conclude that the Veteran's AIS is a developmental disease rather than defect.  Therefore, the presumption of soundness applies in this case.  The Board must therefore address whether such presumption is rebutted in the case by clear and unmistakable evidence.  

In this regard, the Board finds that there is clear and unmistakable evidence that the Veteran had scoliosis before service based on the Veteran's statements including his report in 1999 of scoliosis since childhood and based on the description of the nature and characteristics of the type of scoliosis that a medical professional has determined that the Veteran has, as well as the medical expertise of a medical professional who has opined that the Veteran's scoliosis preexisted the Veteran's military service.  However, while the Board finds that there is clear and unmistakable evidence that the Veteran had AIS prior to service, there also must be clear and unmistakable evidence that preexisting AIS was not aggravated in service in order to rebut the presumption of soundness.  In this regard, the December 2010 VA examiner opined that it was at least as likely as not that the Veteran's preexisting scoliosis was aggravated by his service due to the Veteran's claimed low back injuries sustained in Germany and in Vietnam in combat and complaints of mild symptomatic backache on the Veteran's June 1967 separation examination.  As such, the Board finds that there is not clear and unmistakable evidence to establish that the Veteran's scoliosis was not aggravated beyond its normal progression during active service.  Therefore, the unrebutted presumption of soundness stands and the Board must next determine whether the Veteran's current low back disabilities including scoliosis is due to his military service.  See Cotant, Wagner, supra.  This is because if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also 38 C.F.R. § 3.322.

In this case, the Veteran contends that his current low back disorder is related to service.  More specifically, the Veteran claims that his scoliosis preexisted service and was aggravated therein, and that his other diagnosed back disorders are also related to his military service.  Having determined that the Veteran is presumed sound and after a careful review of the record, the Board concludes that the competent evidence of record demonstrates that the Veteran's scoliosis is etiologically related to the Veteran's active duty service.  

As noted above, a review of the service treatment records shows no evidence of a spine problem or disorder on entrance.  Records show that the Veteran sustained a fall in June 1965.  Cervical x-rays taken at the 46th Surgical Hospital were negative.  At a July 2009 Board hearing, the Veteran reported having two subsequent back injuries in service during his Board hearing, but indicated that he did not receive treatment for these injuries.  He indicated that he underwent some physical therapy while stationed at the Pentagon dispensary.  Although a clinical record stamped by the Pentagon dispensary is associated with service treatment records, no specific treatment was documented.  The Veteran reported having a history of recurrent back pain at the time of his June 1967 separation examination.  The Board notes that in the Veteran's Report of Medical History at separation in September 1967 the Veteran reported a history of recurrent back pain.  In the portion of the report for the physician's summary and elaboration of pertinent data, the examiner indicated that the Veteran had a periodic backache with mild symptoms.  The associated medical examination at the time revealed no pertinent abnormalities of the spine.  The Veteran reported that he continued to have problems with his back after his separation from service.

In July 1984, the Veteran reported a fall in 1965 in service in which he sustained injuries to his face, head, and neck.  At that time he indicated that the 1965 fall was the only injury he had in service.  The evidence of record shows an injury of the Veteran's neck in a September 1979 motor vehicle accident.

Private treatment records in 1982 show a diagnosis of and treatment for scoliosis.  In a 1985 private medical report, the Veteran indicated that his low back problems began in August 1985, when he sustained an injury while playing touch football at work.  A March 1994 private medical evaluation report confirmed thoracolumbar scoliosis and lumbar facet syndrome.  An April 1994 record shows the Veteran filed a claim for Worker's Compensation for a cervical spine injury in August 1985. Private records from 1999 to 2001 show continued treatment for low back pain, scoliosis and a diagnosis of degenerative disc disease of the lumbar spine.

According to records received from the Social Security Administration, the Veteran sustained a second work injury in February 2000.  An October 2000 private treatment record indicates re-exacerbation of a low back strain, due to a work injury.  An August 2001 record noted that the Veteran sustained a back injury at work in February 2000 and reiterated the Veteran's history of arthritis prior to the injury.

In December 2001 private medical report by Dr. R.F.M., provided an opinion relating the Veteran's current low back problems to a February 2000 work injury.  A July 2002 letter by Dr. R.F.M. reiterated this medical opinion.

In September 2002, Dr. A.E.C., offered a medical opinion relating the Veteran's current low back pain to a February 2002 injury and, in October 2002, Dr. A.E.C., indicated that the Veteran's February 2002 work injury aggravated his degenerative disc disease.

Treatment records from 2002 to present show continued treatment and pain management of the Veteran's scoliosis and degenerative disc disease of the lumbar spine.

In February 2010, the Board remanded the Veteran's claim for a VA medical opinion.  In June 2010, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's complete medical history, noting in-service and post-service treatment of the spine, to include multiple post-service injuries.  She cited a Mayo Clinic definition of scoliosis as a sideways curvature of the spine that occurs most often during the growth spurt just before puberty and that the cause of most scoliosis is unknown.  The examiner stated that a review of the Veteran's service records did not indicate a pre-military back condition with the exception of an August 1999 treatment record in which the Veteran reported chronic low back pain ongoing since childhood, secondary to scoliosis.  She noted that this report conflicted with a service entrance examination showing a normal spine.  Additionally, the examiner noted no documentation of any injury to the low back in service, but did note evidence of a 1979 motor vehicle accident as well subsequent, multiple, work-related back injuries in 1985, 2000, and 2001.  The examiner diagnosed scoliosis with degenerative arthritis with spondylolisthesis and L4 radiculopathy and opined that the Veteran's scoliosis was at least as likely as not congenital or developmental in nature.  She also indicated that she could only speculate as to whether or not the Veteran's presumed pre-military scoliosis was aggravated by or subject to a disease or injury incurred during active service.  She also stated that it was not likely that the Veteran's current diagnosis of degenerative arthritis with spondylolisthesis and L4 radiculopathy was related to service, noting a lack of documentation of in-service trauma to the back and multiple traumas occurring post-service.

As the June 2010 VA examiner's opinion was speculative with regard to the Veteran's scoliosis, the Veteran was afforded another VA opinion in December 2010.  The VA examiner again thoroughly reviewed the Veteran's entire medical history.  The examiner noted that her determination that the Veteran's scoliosis existed prior to his service was based on an August 1999 private treatment record that noted that the Veteran stated he had chronic low back pain that had existed since childhood as a result of scoliosis.  The examiner further noted that while the Veteran's scoliosis was not noted on his entrance examination, there were complaints of intermittent low back pain, but a normal examination upon separation.  There was no documentation of scoliosis or disability during active duty or within one year of service.  Nevertheless, the examiner opined that it was at least as likely as not that the Veteran's preexisting scoliosis was aggravated by his service due to the Veteran's claimed low back injuries sustained in Germany and Vietnam (combat injuries) and complaints of mild symptomatic backache on the separation examination.  As a rationale for the examiner's opinion the examiner noted that there are three broad categories of scoliosis:  congenital, neuromuscular, and idiopathic, specifically adolescent idiopathic scoliosis (AIS).  The examiner noted that idiopathic is the most common type and that the natural history of untreated scoliosis is one of stabilization or progression.  Untreated curves progress in approximately two-thirds of skeletally immature patients before they reach skeletal maturity and may continue to progress after skeletal maturity, but at a diminished rate.  Most patients with untreated AIS have little, if any, functional limitation or pain in adulthood.  Of the many different causes of spinal deformity in adults, idiopathic scoliosis that was present during childhood and became worse during adulthood, based on degenerative (wear and tear) changes in the spine and/or deformity that developed later in life after previous surgery during teenage years is the most common type.  

As was noted above by the VA examiner, the Veteran's scoliosis progressed over time and as such the VA examiner determined that the Veteran has AIS.  Additionally, the examiner noted that the in-service complaints of intermittent low back pain indicate that the Veteran's preexisting scoliosis was aggravated during active duty service.  Because it has been determined that the Veteran was presumed sound upon entrance into service, the Veteran has a current diagnosis of scoliosis which an examiner has essentially found to be a developmental disease, and there is a medical determination that the Veteran's preexisting scoliosis was "aggravated" in service, the Board must conclude that service connection for scoliosis must be granted.  

The Board notes, however, that the Veteran's claim also included a request for service connection for his other current back disabilities.  In this regard the Board notes that the Veteran is currently diagnosed with degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy as required by 38 C.F.R § 3.303 (2011).  

While the Board acknowledges the Veteran has a current back disabilities, the Board finds that the Veteran's current back disabilities are not related to his active duty service.  In this regard the Board notes the December 2010 VA examiner's etiological opinion which stated that it was less likely that the Veteran's current diagnosis of degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy is related to the Veteran's claimed low back injuries sustained in Germany and in Vietnam.  Rather, it is more likely that the Veteran's post-service injuries associated with work, motor vehicle accidents, and recreation resulted in the current severity of his lumbar spine as previously noted in December 2001 and September 2002 private physician opinions.  As such the Board notes that while there is a current disability, there is no evidence that the Veteran was diagnosed with or complained of degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy while in service and there is no positive link between the Veteran's current diagnoses and his active duty service.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to an assessment as to etiology; however, there is a competent and credible opinion from the VA examiner that the Veteran's scoliosis is related to his active duty service.  As such, the Board finds that service connection is warranted for scoliosis.  

With respect to the Veteran's other low back disabilities, the Board notes that laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to a diagnosis or an assessment as to etiology.  With regard to the Veteran's claim for degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy the Board finds that the lay statements as to a nexus are outweighed by the medical evidence of record which relates the Veteran's degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy to post-service injuries.

As the probative evidence, to include the previously discussed statements from private treating physicians, indicates that the Veteran's degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy is related to his post-service injuries including work injuries, motor vehicle accidents and recreational activities rather than his active duty service, the Board finds that the Veteran is not entitled to service connection for degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy. 

Therefore, in consideration of all of the above, to include the current diagnosis and the December 2010 VA examiner's positive nexus opinion, the Board finds that the service connection for scoliosis is warranted.  However, with consideration of the service treatment records, the absence of any evidence of arthritis having manifested within one year of the date of termination of service, and the negative opinions with regard to causal link to the Veteran's military service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for scoliosis is granted.

Entitlement to service connection for degenerative arthritis of the lumbar spine with spondylolisthesis and L4 radiculopathy is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


